Case: 17-11642   Date Filed: 01/12/2018   Page: 1 of 7


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11642
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-24176-CMA



JANE DOE,

                                              Plaintiff - Appellant,

                             versus


HUDSON SPECIALTY INSURANCE COMPANY,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 12, 2018)



Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-11642        Date Filed: 01/12/2018      Page: 2 of 7


       Jane Doe appeals the district court’s decision granting summary judgment in

favor of Hudson Specialty Insurance Company (Hudson) in this action regarding

the scope of Hudson’s duty to defend claims against its insured, Moheb Inc.

(Moheb). The district court concluded that, given applicable policy exclusions,

Hudson had no duty to defend. We affirm. 1

                                    I. BACKGROUND

       This suit arises out of Moheb’s operation of its Coconut Grove bar, Mr.

Moe’s, on the night of July 5, 2014. Jane Doe, then a seventeen year old student at

the University of Miami, was in Mr. Moe’s with a group of other students who

were also under legal drinking age. Moheb’s employees provided alcoholic

beverages to Doe and the other students without requesting or verifying proof of

legal drinking age. Doe became so intoxicated that she was unable to fend off

older male students who took Doe to a University dormitory where she was

sexually assaulted. Based on these events, Doe sued Moheb for negligence in

Miami-Dade County circuit court.

       Moheb held a liquor liability insurance policy from Hudson effective August

30, 2013 through August 30, 2014 (the Policy). The Policy provided coverage for



       1
         We review a district court’s grant of summary judgment de novo, viewing all evidence
and drawing all reasonable inferences in favor of the non-moving party. Owen v. I.C. Sys., Inc.,
629 F.3d 1263, 1270 (11th Cir. 2011). The interpretation of an insurance contract is a matter of
law subject to de novo review.” LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515
(11th Cir. 1997).
                                                2
              Case: 17-11642     Date Filed: 01/12/2018    Page: 3 of 7


liability “imposed upon the insured by reason of selling, serving or giving of any

alcoholic beverage at or from the insured premises.” However, the Policy also

contained the following exclusion:

      Assault & Battery Exclusion – Absolute

      This insurance does not apply to claims arising out of an assault
      and/or battery, whether caused by or at the instigation of, or at the
      direction of, or omission by, the insured, and/or his employees.

After receiving notice of the underlying suit, Hudson denied Moheb insurance

coverage based, in part, on the Assault & Battery Exclusion.

      On May 11, 2016, Doe and Moheb entered into a Stipulation and Agreement

for Settlement of Claim and Covenant Not to Sue. Moheb admitted liability and

agreed to the entry of a 3.5 million dollar judgment against itself in the underlying

suit. Doe, in turn, agreed not to execute on the judgment. Moheb pledged its

cooperation in any litigation Doe initiated to recover damages against other

entities, including Hudson.

      The same day, Doe and Moheb also executed an Agreement for Assignment

of Claims under which Moheb assigned and transferred to Doe its rights, claims,

and benefits against Hudson and other entities related to the denial of insurance

coverage and refusal to defend under the Policy. Final Consent Judgment was

entered for Doe on June 8, 2016.




                                          3
                Case: 17-11642        Date Filed: 01/12/2018       Page: 4 of 7


       Shortly thereafter, on July 21, 2016, Doe commenced the instant lawsuit

against Hudson. Doe seeks a declaration that Hudson is liable in the amount of the

Policy limit, damages, and attorney’s fees. The district court concluded Hudson

had no duty to defend and, accordingly, granted summary judgment in Hudson’s

favor. Doe appealed.

                                       II. ANALYSIS

       Under Florida law, an insured may bind its insurer to a reasonable consent

judgment for liability against an adverse party if coverage exists and the insurer

wrongfully denies coverage and refuses to defend. 2 See Coblentz v. Am. Surety

Co. of N.Y., 416 F.2d 1059, 1063 (5th Cir. 1969). To recover under a Coblentz

agreement, a plaintiff must show: (1) the insurer wrongfully refused to defend the

insured, (2) the consent judgment is covered under the insurance policy, and (3) the

settlement was objectively reasonable and made in good faith. Stephens v. Mid-

Continent Cas. Co., 749 F.3d 1318, 1322 (11th Cir. 2014).

       An insurer’s duty to defend “depends solely on the allegations in the

complaint filed against the insured.” Trizec Props., Inc. v. Biltmore Const. Co.,

767 F.2d 810, 811 (11th Cir. 1985) (quotation omitted). There is no duty to defend

if there is no doubt that the allegations of the complaint do not fall within the


       2
         “Because federal jurisdiction over this matter is based on diversity, Florida law governs
the determination of the issues on appeal.” State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d
1226, 1230 (11th Cir. 2004).
                                                4
              Case: 17-11642      Date Filed: 01/12/2018   Page: 5 of 7


policy’s coverage. Lawyers Title Ins. Corp. v. JDC (Am.) Corp., 52 F.3d 1575,

1580-81 (11th Cir. 1995). The burden of demonstrating that “the allegations of the

complaint are cast solely and entirely within the policy exclusion” rests with the

insurer. Hartford Accident and Indem. Co. v. Beaver, 466 F.3d 1289, 1296 (11th

Cir. 2006) (quotation omitted).

      Here, the Policy excludes “claims arising out of an assault and/or battery.”

Under Florida law, the phrase “arising out of” is “broader in meaning than the term

‘caused by’ and means ‘originating from,’ ‘having its origin in,’ ‘growing out of,’

‘flowing from,’ ‘incident to,’ or ‘having a connection with.’” Taurus Holdings,

Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 539 (Fla. 2005) (quotation omitted).

Proximate cause is not required; instead, the phrase refers to “some causal

connection, or relationship” beyond “mere coincidence.” Id. at 539-40. Doe’s

Complaint specifically alleges a connection between Doe’s intoxication, which

resulted from a Moheb employee’s negligent distribution of alcoholic beverages,

and the sexual assault. Therefore, the district court correctly concluded that “the

exclusion’s language undeniably captures the actions and omissions alleged here.”

      Doe contends the district court’s decision conflicts with this Court’s holding

in Guideone Elite v. Old Cutler Presbyterian Church, 420 F.3d 1317 (11th Cir.

2005). We disagree. Guideone concerned Florida’s concurrent cause doctrine,

which “permits coverage under an insurance policy when the loss can be attributed

                                          5
              Case: 17-11642     Date Filed: 01/12/2018    Page: 6 of 7


to multiple causes, ‘as long as one of the causes is an insured risk.’” Id. at 1330

(quoting Am. Surety & Cas. Co. v. Lake Jackson Pizza, Inc., 788 So. 2d 1096, 1100

(Fla. 1st DCA 2001)). In Guideone, the plaintiff’s loss arose out of an incident

during which she was raped, kidnapped, battered, falsely imprisoned, and

assaulted. 420 F.3d at 1320-22. The policy at issue excluded coverage for injuries

“arising out of or resulting from any actual or alleged act of sexual misconduct of

any kind.” Id. at 1328. This Court concluded the loss was covered under the

concurrent cause doctrine because “the perils were independent.” Id. at 1330.

“Robbery is not part and parcel to the crime of rape . . . .” Id. Here, on the other

hand, Doe’s Complaint alleges a causal connection between the two forces she

now asserts are independent, namely, her intoxication and the sexual assault. The

concurrent cause doctrine is, therefore, inapposite.

      The doctrine of efficient proximate cause, which is relevant when “the

efficient cause—the one that set the other in motion—is the cause to which the loss

is attributable,” is also inapplicable. Sebo v. Am. Home Assurance Co., 208 So. 3d

694, 697 (Fla. 2016) (quotation omitted). Doe contends the sexual assault, a harm

excluded under the Policy, should be covered because it was caused by Doe’s

intoxication, a harm covered under the Policy. But this Court has declined to apply

the doctrine of efficient proximate cause where doing so would render the




                                          6
               Case: 17-11642     Date Filed: 01/12/2018   Page: 7 of 7


exclusionary clause a nullity. See Arawak Aviation, Inc. v. Indem. Ins. Co. of N.

Am., 285 F.3d 954, 958 (11th Cir. 2002).

      Doe asserts the exclusion would remain operative because alcohol is not

always antecedent to an assault and battery. But the Policy, which covers liability

“imposed upon the insured by reason of the selling, serving or giving of any

alcoholic beverage at or from the insured premises” would be irrelevant if alcohol

was not involved. Alternatively, Doe notes that alcohol may contribute

substantially to an assault and battery without being the efficient proximate cause

thereof. This argument, too, is unpersuasive. The doctrine of efficient proximate

cause applies where a covered peril sets an uncovered peril into motion, not vice

versa. Sebo, 208 So. 3d at 697. The Policy covers only one peril: liability related

to the sale and distribution of alcohol.

                                III. CONCLUSION

      The district court did not err. Because Hudson had no duty to defend Moheb

in the underlying suit, entering summary judgment for Hudson was proper.

      AFFIRMED.




                                           7